
	

113 HR 4374 IH: Biological Implant Tracking and Veteran Safety Act of 2014
U.S. House of Representatives
2014-04-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4374
		IN THE HOUSE OF REPRESENTATIVES
		
			April 2, 2014
			Mr. Roe of Tennessee introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to adopt and
			 implement a standard identification protocol for use in the tracking and
			 procurement of biological implants by the Department of Veterans Affairs,
			 and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Biological Implant Tracking and Veteran Safety Act of 2014.
		2.Identification and tracking of biological implants used in Department of Veterans Affairs medical
			 facilities
			(a)In generalSubchapter II of chapter 73 of title 38, United States Code, is amended by adding at the end the
			 following new section:
				
					7330B.Identification and tracking of biological implants
						(a)Standard identification system for biological implantsThe Secretary shall adopt the unique device identification system developed for medical devices by
			 the Food and Drug Administration pursuant to section 519(f) of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 360i(f)), or implement a
			 comparable standard identification system, for use in identifying
			 biological implants intended for use in medical procedures conducted in
			 medical facilities of the Department.
						(b)Biological implant tracking system
							(1)The Secretary shall implement a system for tracking the biological implants referred to in
			 subsection (a) from donor to implantation. Such system shall be compatible
			 with the identification system adopted or implemented under subsection
			 (a).
							(2)The Secretary shall implement inventory controls compatible with the tracking system implemented
			 under paragraph (1) so that all patients who have received, in a medical
			 facility of the Department, a biological implant subject to a recall by
			 the Food and Drug Administration can be notified of the recall, if based
			 on the evaluation of appropriate medical personnel of the Department of
			 the risks and benefits, the Secretary determines such notification is
			 appropriate.
							(c)Consistency with Food and Drug Administration regulationsTo the extent that a conflict arises between this section and a provision of the Federal Food,
			 Drug,
			 and Cosmetic Act (21 U.S.C. 301 et seq.) or sections 351 or 361 of the
			 Public Health Service Act (42 U.S.C. 262) (including any regulations
			 issued under such Acts), the provision the Federal Food, Drug, and
			 Cosmetic
			 Act or Public Health Service Act (including any regulations issued under
			 such Acts) shall apply.
						(d)Definition of biological implantIn this section, the term biological implant means any human cell, tissue, or cellular or tissue-based product—
							(1)under the meaning given the term human cells in section 1271.3 of title 21, Code of Federal Regulations, or any successor regulation; or
							(2)that is regulated as a device under subpart A of part 801 of title 21, Code of Federal Regulations,
			 or any successor regulation..
			(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end of the items
			 relating to such subchapter the following new item:
				
					
						7330B. Identification and tracking of biological implants..
			(c)Implementation deadlines
				(1)Standard identification system
					(A)In generalWith respect to biological implants described in paragraph (1) of subsection (d) of section 7330B
			 of title 38, United States Code, as added by subsection (a), the Secretary
			 of Veterans Affairs shall adopt or implement a standard identification
			 system for biological implants, as required by subsection (a) of such
			 section, by not later than the date that is 180 days after the date of the
			 enactment of this Act.
					(B)Implants regulated as devicesWith respect to biological implants described in paragraph (2) of subsection (d) of such section,
			 the Secretary of Veterans Affairs shall adopt or implement such standard
			 identification system in compliance with the compliance dates established
			 by the Food and Drug Administration pursuant to section 519(f) of the
			 Federal Food, Drug, and Cosmetic Act (21 U.S.C. 360i(f)).
					(2)Tracking systemThe Secretary of Veterans Affairs shall implement the biological implant tracking system required
			 by subsection (b) of section 7330B, as added by subsection (a), by not
			 later than the date that is 180 days after the date of the enactment of
			 this Act.
				(d)Reporting requirementIf the biological implant tracking system required by subsection (b) of such section is not
			 operational by the date that is 180 days after the date of the enactment
			 of this Act, the Secretary of Veterans Affairs shall provide to the
			 Committees on Veterans’ Affairs of the Senate and House of Representatives
			 a written explanation for each month until such time as the system is
			 operational. Each such explanation shall describe each impediment to the
			 implementation of the system, steps being taken to remediate each such
			 impediment, and target dates for a solution to each such impediment.
			3.Procurement of biological implants used in Department of Veterans Affairs medical facilities
			(a)Procurement
				(1)In generalSubchapter II of chapter 81 of such title is amended by adding at the end the following new
			 section:
					
						8129.Procurement of biological implants
							(a)In general
								(1)The Secretary may procure biological implants only from vendors that meet the following conditions:
									(A)The vendor uses the standard identification system adopted or implemented by the Secretary under
			 section 7330B(a) of this title and has safeguards to ensure that a
			 production identifier has been in place at each step of distribution of
			 each biological implant from its donor.
									(B)The vendor is registered with the Food and Drug Administration under subpart B of part 1271 of
			 title 21, Code of Federal Regulations, or any successor regulation, and in
			 the case of a vendor that uses tissue distribution intermediaries, the
			 vendor uses only tissue distribution intermediaries that are appropriately
			 registered with the Food and Drug Administration.
									(C)The vendor ensures that donor eligibility determinations and such other records as the Secretary
			 may require accompany each biological implant at all times, regardless of
			 the country of origin of the donor of the biological material.
									(D)The vendor consents to periodic inspections and audits by the Department of Veterans Affairs
			 regarding the accuracy of records and the handling of products.
									(E)The vendor agrees to cooperate with all biological implant recalls conducted on the vendor’s own
			 initiative, by the request of the Food and Drug Administration, or by a
			 statutory order of the Food and Drug Administration.
									(F)The vendor agrees to provide to the Secretary any adverse event report or warning letter of the
			 Food and Drug Administration issued to the vendor by not later than 30
			 days after the vendor receives such report or warning letter.
									(G)The vendor agrees to retain all records associated with the procurement of a biological implant by
			 the Department for at least five years after the date of the procurement
			 of the biological implant.
									(H)The vendor maintains active accreditation with the American Association of Tissue Banks or a
			 similar national accreditation specific to biological implants.
									(2)The Secretary shall procure biological implants under the Federal Supply Schedules of the General
			 Services Administration, unless such implants are not available under such
			 Schedules. For biological implants listed on the Federal Supply Schedules,
			 the Secretary shall accommodate reasonable vendor requests to undertake
			 outreach efforts to educate medical professionals of the Department about
			 the use and efficacy of such biological implants.
								(3)Section 8123 of this title shall not apply to the procurement of biological implants.
								(4)In the case of biological implants that are unavailable for procurement under the Federal Supply
			 Schedules, the Secretary shall procure such implants using competitive
			 procedures in accordance with applicable law and the Federal Acquisition
			 Regulation.
								(b)PenaltiesIn addition to any applicable penalty under any other provision of law, any procurement employee of
			 the Department who is found responsible for a biological implant
			 procurement transaction with intent to avoid or with reckless disregard of
			 the requirements of this section shall be ineligible to hold a certificate
			 of appointment as a contracting officer or to serve as the representative
			 of an ordering officer, contracting officer, or purchase card holder.
							(c)DefinitionsIn this section:
								(1)The term biological implant shall have the meaning given such term in section 7330B(d) of this title.
								(2)The term production identifier means a distinct identification code that—
									(A)relates a biological implant to the donor of the implant and to all records pertaining to the
			 implant;
									(B)includes information designed to facilitate effective tracking, using the distinct identification
			 code, from the donor to the recipient and from the recipient to the donor;
			 and
									(C)satisfies the requirements of subsection (c) of section 1271.290 of title 21, Code of Federal
			 Regulations, or any successor regulation..
				(2)Clerical amendmentThe table of sections at the beginning of such chapter is amended by adding at the end of the items
			 relating to such subchapter the following new item:
					
						
							8129. Procurement of biological implants..
				(b)Effective dateSection 8129 of title 38, United States Code, as added by subsection (a), shall take effect on the
			 date that is 180 days after the date on which the tracking system required
			 under subsection (b) of section 7330B of such title, as added by section
			 2(a) is implemented.
			(c)Special rule for cryopreserved productsDuring the three-year period beginning on the effective date of section 8129 of title 38, United
			 States Code, as added by subsection (a), biological implants produced and
			 labeled before that date may be procured by the Department of Veterans
			 Affairs without relabeling under the standard identification system
			 adopted or implemented under section 7330B of such title, as added by
			 section 2(a).
			
